Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-7 are pending in the Claim Set filed 12-14-2020.
Herein, claims 1-7 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-9-2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recites the term: power. It appears that this is misspelled and should be ‘powder’ (See Specification at [0018]. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (in part) recites the phrase (claim 1 (i)): 
the polar solvent is water or a mixture of water and methanol or ethanol
It is unclear whether claim 1 is directed to: water, or a mixture water and methanol, or ethanol; or, alternatively: water, or a mixture of water and methanol, or a mixture of water and ethanol.
Accordingly, claim 1 is indefinite.
Clarification is required.
If Applicants intended to claim a ‘mixture of water and ethanol’, then Applicants may consider amending claim 1 (i) to recite:
the polar solvent is water, a mixture of water and methanol or a mixture of water and ethanol
The remaining claims are rejected as depending from a rejected claim.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko et al (USP 6911222) in view of Bae et al (Selecting Effective Herbal Medicines for Attention-Deficit /Hyperactivity Disorder via Text Mining of Donguibogam, Hindawi, p.1, June, 2019).
Regarding claims 1 and 5,
Ko teaches a pharmaceutical composition comprising a therapeutically effective amount of an active ingredient, in admixture with a pharmaceutically acceptable carrier or diluent for the active ingredient, in which the active ingredient is (i) a polar solvent extract of Polygala, wherein the Polygala is Polygala tenuifolia Willd, wherein the polar solvent being water or a mixture of water and methanol or ethanol; (ii) an aqueous fraction resulting from an extraction of the polar solvent extract of (i) with an organic solvent; (iii) an organic eluate obtained by introducing the polar solvent extract of (i) or the aqueous fraction of (ii) into a reverse phase chromatography column, and eluting the column with water and an organic solvent; or (iv) a filtrate having a molecular mass less than 30000 Daltons in the organic eluate, wherein the composition is in a form of a powder (Abstract; col.2, lns.1-46 to col.3, lns.1-25; Examples 1-12; See entire document).
 Accordingly, it would been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the botanical extract as taught by Ko, wherein there is no clear distinct difference between the botanical extract as instantly claimed and the Polygala tenuifolia Willd extract as taught in the prior art of Ko. Moreover, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Polygala tenuifolia Willd extract as taught by Ko without undue experimentation and having a a resonable expectation of success. MPEP 2112.01 states: "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Ko teaches a method for treating depression by orally administering the extract of Polygala tenufolia Willd, as described above.
Ko differs from the claims in that the document does not teach that the extract of Polygala tenufolia Willd is used in a method of treating attention-deficient hyperactivity disorder (ADHD).
However, Bae and Lee cure the deficiencies. 
	Bae teaches using medicinal herbs for the treatment of ADHD disorders directed to ADHD subtypes: hyperactivity ADHD type (ADHD-PHI) and attention-deficit ADHD type (ADHD-PI) (Abstract). Bae teaches patients with attention-deficit hyperactivity disorder (ADHD) have symptoms comprising lack of concentration, impulsiveness and excessive activity (p.1, left col., Top). Bae teaches that symptoms of ADHD are heavily linked to the frontal lobe of the brain or neurotransmitters and that in Western medicine that are the same drugs to treat depression, e.g., antidepressants, are also used to treat ADHD (left col.2, third paragraph). Particularly, Bae teaches that Polygala tenuifolia Willd (P.T.) was deemed effective (statistically significant) for the treatment of ADHD (p.2, right col. Results; Table 1 (p.3; Table 2, p.6; Figs. 4-5, p.5); See entire document). Moreover, Bae teaches that Polygala tenuifolia Willd (P.T.) is especially effective at treating the symptoms of attention-deficit ADHD type (ADHD-PI) (p.4, right col.; Fig.5, p.5).
Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of treating attention-deficit (ADHD) comprising the administration of a composition comprising an extract of Polygala tenuifolia Willd in view the teachings of Bae, since Bae the taechings of Bae demonstrated that Polygala tenuifolia Willd is especially effective for the treating attention-deficit ADHD.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Ko and Bae, as a whole.

Claims 2, 3, 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko et al (USP 6911222) in view of Bae et al (Selecting Effective Herbal Medicines for Attention-Deficit/Hyperactivity Disorder via Text Mining of Donguibogam, Hindawi, p.1, June, 2019) as applied to claims 1 and 5 above and further in view of Capelatto et al (Cognitive Functions, Self-EsteemandSelf-concept of Children with Attention Deficit and Hyperactivity Disorder, Psicologia Reflexao e Critica V.27, (2),Ip.331, 2014, cited in IDS) and Lee et al (Effects of BT-11 on memory in healthy humans, Neuroscience Letters, p.111, May, 2009).
	The teachings of Ko and Bae, as a whole, are described above.
Regarding claim 2 and 3 that are directed to the composition is administered in an oral dosage form with a daily dose of 380-3800 mg or 380-760 mg.
Ko and Bae, as a whole, teach that it would be been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of treating attention-deficit (ADHD) comprising the administration of a composition comprising an extract of Polygala tenuifolia Willd. However, Ko and Bae do not address providing the composition in an oral dosage form with a daily dose of 380-3800 mg or 380-760 mg.
However, Lee and Capelatto cure the deficiencies.
Capelatto that attention Deficit Hyperactivity Disorder (ADHD) is characterized by psychomotor restlessness, sustained attention difficulty and cognitive and social impulsivity comprising difficulties in maintaining attention on tasks that require concentration, learning difficulties and impairment in memory (p.331, left col. First paragraph; bottom right col. to top page 332; See entire document).
	Lee teaches an extract of Polygala tenuifolia Willd (B-11) is effective for the treatment of symptoms comprising memory deficits in humans. Additionally, Lee teaches that enhancement of memory in adults was achieved by orally administering capsules containing 100 mg of Polygala tenuifolia Willd extract 3 times daily for 4 weeks, wherein Lee teaches that administering 300 mg dose per of Polygala tenuifolia Willd extract is slightly below a calculated safe dose for a human (Abstract; p.112; top left col.; p.113, left col, second paragraph). 
The references do not specifically teach administering the Polygala tenuifolia Willd extract according to the claimed dosages. However, in view of the teachings of Capelatto and Lee, as a whole, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a daily dosage of least about 300 mg would be safe to administer to a human, wherein Lee teaches that this is on low end of a safe dosage amount. As discussed in MPEP section 2144.05(Il)(A), "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, varying
the dosage of a pharmaceutical composition is not considered to be inventive unless the dosage is demonstrated as critical. In this particular case, there is no evidence that the claimed dosage of 380-3800 mg or 380 of the extract produces an unexpected result. Thus, absent some demonstration of unexpected results within the claimed parameter, this optimization of dosage amount would have been obvious before the effective filing date of the claimed invention. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated to determine the optimal amounts of a Polygala tenuifolia Willd extract to best achieve a desired goal, See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), MPEP 2144.05.
Further, the references do not discuss when a composition comprising Polygala tenuifolia Willd extract is administered to a human so that they do not disclose that the composition is administered at the onset of an episode of a symptom of ADHD. However, it would have been well within the purview of one of ordinary skill in art to follow the guidance of Lee and Capelatto, as a whole, regarding characterizing the symptoms of AHDH to be administer a therapeutically effective dose of a composition comprising Polygala tenuifolia Willd extract at the onset of an episode of a symptom of ADHD through routine experimentation in order to evaluate the immediate effect of the composition on the varied ADHD symptoms.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Ko, Bae, Lee and Capelatto, as a whole.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko et al (USP 6911222) in view of Bae et al (Selecting Effective Herbal Medicines for Attention-Deficit /Hyperactivity Disorder via Text Mining of Donguibogam, Hindawi, p.1, June, 2019) as applied to claims 1 and 5 above and further in view of Tashiro (USP5589182) and Mitra (USP7507424).
	The teachings of Ko and Bae, as a whole, are described above.
Regarding claim 4,
The teachings of Ko and Bae do not teach encapsulating the Polygala tenuifolia Willd extract in a capsule containing silicon dioxide and magnesium stearate.
However, Tashiro teaches that Polygala tenuifolia Willd extract can be made into capsules (Col.8, lns.11-12). Also, Mitra teaches that silicon dioxide and magnesium stearate are well known ingredients to use when creating an encapsulated extract (See claim 17). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that the Polygala tenuifolia Willd extract as taught by Ko and Bae, as a whole, can be formulated into a capsule with magnesium stearate and silicon dioxide, because these were well known to be useful prior to the effective filing date, wherein this reasonable expectation of success would have motivated those skilled in the art to modify the method of treating attention-deficit (ADHD) as taught by Ko and Bae, as a whole, to include encapsulating the Polygala tenuifolia Willd extract in combination with magnesium stearate and silicon dioxide in view of Tashiro and Mitra, as a whole.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Ko, Bae, Tashiro and Mitra, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626